



COURT OF APPEAL FOR ONTARIO

CITATION: 373041
    Ontario Limited v. King Reed & Associates Inc.,

2014 ONCA 184

DATE: 20140310

DOCKET: C57378 and C57379

Juriansz, Pepall and van Rensburg JJ.A.

BETWEEN

DOCKET: C57378

373041 Ontario Limited

Plaintiff/Appellant

and

King
    Reed & Associates Inc., King Reed & Associates LP,

King
    Reed & Associates, Granite Global Solutions Inc.,

Shaw Satellite G.P., c.o.b. as Shaw Direct and

Bell Expressvu Limited Partnership

Defendants/Respondents

AND BETWEEN

DOCKET: C57379

Kurt
    Pieckenhagen, Julita Pieckenhagen, Julita-Luise Pieckenhagen,

Nicole
    Pieckenhagen and Vera Pieckenhagen

Plaintiffs/Appellants

and

King
    Reed & Associates Inc., King Reed & Associates LP,

King
    Reed & Associates, Granite Global Solutions, Granite Global Solutions Inc.,
Shaw Satellite G.P., c.o.b. as Shaw Direct and

Bell Expressvu Limited Partnership

Defendants/Respondents

Melvyn L. Solmon and Nancy J. Tourgis, for the
    appellants

Christopher D. Bredt and Denise L. Bambrough, for the
    respondents Shaw Satellite G.P., c.o.b. as Shaw Direct and Bell Expressvu
    Limited Partnership

Heard and released orally: March 6, 2014

On appeal from the orders of Justice Edward M. Morgan of
    the Superior Court of Justice, dated June 20, 2013.

ENDORSEMENT

[1]

The appellants appeal the June 20, 2013 orders of the motions judge in
    which he granted the summary judgment motions of the respondents and dismissed
    the appellants actions against them.  The appeals involve two companion libel
    actions brought by the appellants.  In neither action did the defendants, King
    Reed & Associates Inc., King Reed & Associates LP, and King Reed &
    Associates (King Reed) move for summary judgment and the actions continue against
    those parties.

[2]

The appellants claims arise from an article that appeared in a King
    Reed corporate newsletter and which was then posted on a website of a limited
    partner of King Reed and removed 16 days later.  The appellants conceded that
    the evidence did not disclose any agency relationship between King Reed and the
    Shaw respondent.

[3]

The appellants filed no affidavits in response to the summary judgment
    motions of the respondents.

[4]

On this appeal, the appellants submit that the motions judge erred in
    failing to draw an adverse inference from refusals given on
    cross-examinations.

[5]

We disagree.

[6]

The motions judge considered the refusals and declined to draw an
    adverse inference.  Based on the record before him, it was open to him to make
    that determination.

[7]

The appeals are dismissed.  Costs to the respondents are fixed in the
    amount of $25,000 inclusive of disbursements and all applicable taxes and are
    to be allocated equally between the two actions.

R. G. Juriansz J.A.

S.E. Pepall J.A.

K. van Rensburg J.A.


